



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Salamon, 2012 ONCA 176

DATE: 20120320

DOCKET: C53747

Simmons, Cronk and Hoy JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Frank Salamon

Appellant

Mark Wiffen, for the appellant

Christine Tier, for the respondent

Heard and released orally: March 9, 2012

On appeal from the decision of Justice Eric N. Libman of
    the Ontario Court of Justice, dated December 7, 2010, dismissing the appeal
    from conviction entered by Justice of the Peace N. Burgess on August 20, 2009.

ENDORSEMENT

[1]

The Crown does not oppose the admission of the
    fresh evidence tendered by the appellant, which establishes that he had
    automobile insurance on July 12, 2008. We are prepared to admit the fresh
    evidence because it provides the appellant with a defence to a serious charge.

[2]

We agree that it would have been preferable had
    the Provincial Offences Appeal Court Judge asked the appellant specifically if
    he had anything to say in response to the other charges.

[3]

That said, to this day, the appellant has not
    provided any explanation apart from his own carelessness for failing to attend
    the first appearance date noted on the summonses that were served on him.

[4]

Nor has he provided any evidence that would
    suggest a substantive defence to the charges of failing to wear a seatbelt and
    operating a motor vehicle without a current validated permit.

[5]

The Crown no longer seeks a conviction for the
    lesser included offence of failing to surrender insurance. In the
    circumstances, the appeal is allowed in part, the conviction for operating a
    motor vehicle without insurance is set aside and an acquittal is substituted.  The
    balance of the appeal is dismissed. The current stay of the licence suspension
    is extended for 15 days to permit the appellant to pay the outstanding fines
    relating to the other charges.

Signed:        Janet
    Simmons J.A.

E. A. Cronk J.A.

Alexandra Hoy J.A.


